Citation Nr: 0639167	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-16 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include residuals of a fractured left superior 
pubic ramus.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for bilateral 
neuropathy of the lower extremities, to include as secondary 
to service-connected bilateral plantar fasciitis.

6.  Entitlement to an initial disability rating greater than 
10 percent for service- connected bilateral plantar 
fasciitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 2002 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.

In July 2003, jurisdiction of this matter was transferred to 
that of the RO located in St. Petersburg, Florida, as a 
result of a change in domicile of the veteran.

During the pendency of this appeal, by rating action of the 
RO dated in December 2005, the disability rating for the 
veteran's service-connected bilateral plantar fasciitis was 
increased to 10 percent, effective as of December 7, 2002.  
As this is not a complete grant of the benefits sought, the 
issue has remained on appeal and is currently before the 
Board as captioned above.

The issues of entitlement to service connection for a left 
hip disorder, to include residuals of a fractured left 
superior pubic ramus; a left leg disorder; a bilateral knee 
disorder; a back disorder; and bilateral neuropathy of the 
lower extremities, to include as secondary to service-
connected bilateral plantar fasciitis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The bilateral plantar fasciitis is not more than a moderate 
impairment, manifested by intermittent pain and swelling, 
pain, as well as an angulation of the first 
metatarsophalangeal joint.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for bilateral plantar fasciitis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, 4.73, Diagnostic Codes 5276, 5279, 5310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate her increased disability claim.  The RO sent the 
veteran letters in January 2003, October 2003, October 2005, 
and March 2006, in which she was informed of what was 
required to substantiate her claims and of her and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that she identified as being helpful to 
her claim.  She was also asked to submit evidence and/or 
information, which would include that in her possession, to 
the RO.

Since the veteran's claim for an increased disability rating 
for the service-connected bilateral plantar fasciitis was 
denied by the RO and is also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to that issue.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service and VA medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in February 2003 and October 
2005.  The examinations were thorough in nature and provided 
relevant findings that are deemed to be more than adequate.  
Under such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).
However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the  
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.   
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective  
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which  
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and  38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006). 

The veteran's bilateral plantar fasciitis is currently rated 
as 10 percent disabling pursuant to Diagnostic Code 5279 of 
VA's Schedule for Rating Disabilities of the musculoskeletal 
system, which provides the rating criteria for anterior 
matatarsalgia of the foot, either unilateral or bilateral.  
The maximum disability rating under this diagnostic code 
provision is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5279 (2006).

The veteran's bilateral plantar fasciitis had initially been 
rated pursuant to Diagnostic Code 5276 which provides the 
rating criteria for acquired flatfoot.  Under this diagnostic 
code provision, a 10 percent disability rating is warranted 
for unilateral or bilateral moderate acquired pes planus with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet.  A 30 percent disability rating is warranted for 
severe bilateral acquired flatfoot manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use accentuated, indications of swelling on 
use of the feet, and characteristic callosities.  The maximum 
50 percent disability rating is warranted for pronounced 
bilateral acquired flatfoot manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

Review of the veteran's service medical records revealed that 
the veteran was treated in service for recurrent bilateral 
foot pain, which was noted as plantar fasciitis during her 
separation report of medical examination dated in October 
2002.

A VA examination report dated in February 2002 shows that the 
veteran reported a history of bilateral foot pain.  Physical 
examination revealed that there was no evidence of varicose 
veins.  Deep circulation appeared to be intact.  There was no 
clubbing, cyanosis or edema.  Examination of the feet did not 
reveal any signs of abnormal weight bearing.  There was some 
slight tenderness to palpation over the plantar areas.  There 
were no callus formations and no skin breakdown.  The veteran 
did not use any assistive devices for ambulation.  There was 
no limited function of standing or walking.  Her gait was 
normal and she was able to stand on toes and heels, taking a 
few steps.  Motor strength and reflexes were normal in the 
lower extremities.  There was no evidence of limitation.  X-
rays of the left and right foot demonstrated no 
abnormalities.  The diagnosis was bilateral plantar 
fasciitis.

A VA radiology report dated in May 2004 revealed that three 
views of the veteran's feet showed no evidence of a fracture 
or dislocation, and no abnormality of the arches was seen.  
The impression was normal feet bilaterally.

VA outpatient treatment records dated from May 2003 to 
September 2005 reveal intermittent treatment for symptoms 
associated with bilateral foot pain.

A VA examination report dated in October 2005 reveals that 
the veteran reported intermittent pain and swelling of the 
feet, worse on the left.  She described being able to stand 
three to eight hours, with only short rest periods.  She was 
able to walk more than one quarter mile but less than one and 
one half miles.  She reported she would walk on the outside 
of her foot when having pain.  She did not use an assistive 
device for ambulation.  Physical examination revealed no 
abnormal motion, crepitus, edema, effusion, instability, 
muscle atrophy, redness, spasm, tenderness, or heat of either 
foot.  There was no painful motion, fatigability, or 
incoordination of either foot.  There was weakness on 
dorsiflexion of the left foot and an antalgic gait.

Although the veteran stated she had abnormal weight bearing, 
examination of her shoes disclosed no abnormal wear pattern.  
There were no skin abnormalities or calluses of either foot.  
Circulation was normal.  There was a hallux valgus deformity 
on the left side with 14 degree angulations at the first 
metatarsophalangeal joint.  There was no hammertoe deformity 
or pes cavus deformity.  The examiner stated that there was 
limited motion of the first metatarsophalangeal joint without 
pain or incoordination or weakness.  The examiner observed 
fatigue and lack of endurance with repeated motion, stating 
that none of these factors additionally limited joint 
function.  Radiographic studies including three views of the 
feet bilaterally showed no evidence of fracture or 
dislocation.  No abnormality of the arches was seen.  No bony 
abnormality of either foot was identified.  The impression 
was normal feet bilaterally.

In December 2005, the veteran and her spouse testified at a 
personal videoconference hearing over which a hearing officer 
of the RO presided.  A transcript of the hearing was not 
available as a result of a malfunction of the recording 
equipment, however, the hearing officer reported on the 
testimony presented in a Supplemental Statement of the Case 
dated in December 2005.  The veteran was provided a copy of 
the Supplemental Statement of the Case by letter also dated 
in December 2005.  The veteran was said to have testified as 
to onset of the condition during her basic training.  She was 
currently employed and was attending technical school.  She 
testified, in pertinent part, that at the end of the day, her 
feet would ache and  swell.  She would usually wear tennis 
shoes and would go through a pair of shoes in three to six 
months.  After working all day, she was unable to perform 
additional daily activities due to foot pain.  Her gait was 
said to be impaired by the foot pain.  The veteran's spouse 
similarly testified as to his observations of the veteran's 
symptoms regarding her feet.

As indicated above, the veteran's bilateral plantar fasciitis 
is currently rated as 10 percent disabling pursuant to 
Diagnostic Code 5279, which provides the rating criteria for 
anterior matatarsalgia of the feet.  As this is the maximum 
disability rating available under this diagnostic code 
provision, the Board will consider the applicability of any 
additional diagnostic code provisions in an effort to secure 
a higher disability rating.

On review, the veteran's service connected bilateral plantar 
fasciitis was no more than moderate, in nature, manifested by 
complaints of pain and reported tenderness.  However, there 
was no evidence of a severe bilateral foot impairment 
manifested by marked deformity, indications of swelling on 
use, or characteristic callosities.  Thus, a disability 
rating in excess of 10 pursuant to the rating criteria 
available under Diagnostic Code 5276 is not warranted.

The Board also finds that no other potentially applicable 
diagnostic code provisions  afford the veteran a higher 
disability rating for her bilateral foot disability.  There 
was no evidence of a moderately severe foot injury, malunion 
of the tarsal or metatarsal bones, pes cavus, or a moderately 
severe impairment to muscle group X to warrant a higher 
disability rating under Diagnostic Codes 5283, 5284, 5278, or 
5310, respectively.  See 38 C.F.R. §§ 4.71a, 4.73 (2006).

The Court of Appeals for Veterans Claims (Court), in DeLuca 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2006).  The Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R.§§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is 
not based on limitation of motion, the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.

Additionally, regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston, 
10 Vet. App. at 85; Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  Therefore, as the veteran is receiving the maximum 
schedular evaluation available under Diagnostic Code 5279, an 
increased disability rating based on functional loss is not 
available. The provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
not applicable.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for bilateral plantar 
fasciitis. Thus, the preponderance of the evidence is against 
the veteran's increased initial disability rating claim for 
bilateral plantar fasciitis, and it must be denied. 


ORDER

An initial disability rating greater than 10 percent for 
service connected bilateral plantar fasciitis is denied.





REMAND

The veteran is seeking entitlement to service connection for 
a left hip disorder, to include residuals of a fractured left 
superior pubic ramus.  Although her contention is not limited 
as to service incurrence, the veteran appears to be arguing 
that any in-service incurrence or aggravation of the left hip 
disorder caused or aggravated the other disorders for which 
she seeks service connection: disorders of the left leg, both 
knees, the lower back and bilateral lower extremity 
neuropathy.  

As noted, these claims are presently remanded for further 
development of the medical evidence pursuant to the duty to 
assist.  However, the RO/AMC should note that upon completion 
of the development directed, the veteran's claims must be 
adjudicated under all theories of entitlement:  i.e., as 
directly caused by any in-service incident, and secondary to 
any other service-connected disorder that may be in effect at 
the time of readjudication.  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).      

Although the Board has not reviewed the record with a view 
towards resolution of the merits of the claims, the veteran's 
report of medical examination dated in September 2001, 
conducted at the time of her entrance into service, reveals 
that prior to service, in March 2001, the veteran had been in 
a motor vehicle accident, and sustained a fracture of the 
left pubic ramus.  

A letter from D. V. Anderson, M.D., dated in August 2001, 
included in the veteran's claims folder, shows that the 
veteran had resumed work without restrictions and complaints; 
her pubic fracture had healed; and she could participate in 
any activity including that related to being in the Armed 
Forces.  Thereafter, service medical records dated from April 
2002 to October 2002 reveal intermittent reports of left hip 
pain, to include an indication in August 2002 which suggested 
the veteran's symptoms were manifested in the line of duty.

During the veteran's February 2003 VA examination, a 
diagnosis of status post fracture of the left superior pubic 
ramus was provided.  This diagnosis was primarily based upon 
the veteran's history and X-ray findings as the examiner had 
not been provided with the veteran's claims file to be 
reviewed in conjunction with the examination.  The examiner 
did not opine as to the etiology of the claimed disorder, to 
include whether a left hip disorder which existed prior to 
service had been aggravated by service.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2006).  As such, an appropriate medical opinion should be 
obtained on remand.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2006).

Additionally, the veteran is seeking entitlement to service 
connection for a left leg disorder, a bilateral knee 
disorder, and a back disorder.  Service medical records dated 
from January 2002 to October 2002 reveal intermittent reports 
of symptoms which included bilateral leg pain, bilateral knee 
pain, and low back pain.  As indicated above, the findings 
contained in the veteran's February 2003 VA examination 
report were based upon the veteran's history and X-ray 
findings as the examiner had not been provided with the 
veteran's claims file to be reviewed in conjunction with the 
examination.  As such, on remand an appropriate medical 
opinion should be obtained as to the nature and etiology of 
any current left leg disorder, a bilateral knee disorder, and 
a back disorder found on examination.  Id.  

Finally, the veteran is seeking entitlement to service 
connection for bilateral neuropathy of the lower extremities, 
to include as secondary to service-connected bilateral 
plantar fasciitis.  Her service medical records show reported 
neuropathy from September 2002 to October 2002.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  As the findings contained in the veteran's 
February 2003 VA examination report were based upon the 
veteran's history as the examiner had not been provided with 
her claims file to be reviewed in conjunction with the 
examination, on remand an appropriate medical opinion should 
be obtained as to the nature and etiology of any current 
neuropathy found on examination.  Id.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an orthopedic and neurological 
examination.  The entire claims folder is 
to be provided to the examiner for review.  
The examiner must state in the report if 
the claims folder was reviewed.  A 
complete history of the claimed disorders 
should be obtained from the veteran.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to the nature, date of onset, 
and etiology of the veteran's asserted 
left hip, left leg, bilateral knee, back, 
and neuropathy disorders.  The examiner 
should state whether any current 
respective disorder found on examination 
had its onset during active service or is 
related to any in-service disease or 
injury.  In providing the opinion, the 
examiner should specifically review the 
service medical records, including the 
aforestated incidents of treatment of the 
respective asserted disorders during 
service.

The examiner is to include an opinion as 
to whether any current left hip disorder 
found on examination had pre-existed 
service and was aggravated in service 
(became chronically worsened or aggravated 
during active service beyond the natural 
progression of the disorder); or is 
otherwise etiologically related to active 
service or any incident therein..

The examiner is also to include an opinion 
as to whether any current disability 
manifested by neuropathy of the lower 
extremities found on examination was 
either caused by or aggravated by the 
veteran's service-connected bilateral 
plantar fasciitis.

The examiner must provide a comprehensive 
report including a complete rationale for 
each opinion and conclusion reached.

2.  Review the veteran' claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, undertake 
it before further claim adjudication.

3.  Readjudicate the veteran's claims for 
service connection.  If the benefits 
sought on appeal remain denied, provide 
the veteran and her representative with a 
Supplemental Statement of the Case.  The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, with 
consideration of direct and secondary 
theories of entitlement for service 
connection.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


